ACCEPTED
                                                                                                     05-15-00779-CV
                                                                                          FIFTH COURT OF APPEALS
                                                                                                     DALLAS, TEXAS
                                                                                               6/30/2015 11:34:39 AM
                      THE FRANK LAW FIRM, PLLC                                                            LISA MATZ
                                                                                                              CLERK
                             1017 William D. Tate Avenue, Suite 110
                                   Grapevine, Texas 76051

Michael B. Jaskowak                                                   Phone: (817) 949-2161
mjaskowak@aol.com                                                     Fax:       FILED
                                                                              (817)     IN
                                                                                    416-6292
                                                                         5th COURT OF APPEALS
                                       June 30, 2015                          DALLAS, TEXAS
                                                                        6/30/2015 11:34:39 AM
VIA E-FILE                                                                     LISA MATZ
                                                                                 Clerk
Court Clerk
Court of Appeals, Fifth District
600 Commerce Street, Suite 200
Dallas, Texas 75202

       Re:     CAS, Ltd v. TM Aviation Partners LP, TM Aviation Enterprises LLC, and
               Timothy Thompson; Appellate Docket No.: 05-15-00779-CV; in the 5th
               District Court of Appeals, Dallas, Texas

Dear Court Clerk:

Enclosed for filing are:

       1. A Docketing Statement for the above referenced cause; and
       2. A Copy of the Final Judgment dated March 24, 2015 from the trial court
          (“Judgment”).

Please file the Docketing Statement and Judgment and return file stamped copies of the
Docketing Statement and Judgment to me.

By copy of this letter, I am forwarding a true and correct copy of the documents to all
interested parties.

If you have any questions, please feel free to contact me.

                                               Sincerely,


                                              /s/Michael B. Jaskowak


Enclosure
cc: CAS, Ltd
   Reedy Macque Spigner [VIA EFILE & FACSIMILE: (972) 424-1309]